Title: From John Adams to Thomas Boylston Adams, 11 July 1801
From: Adams, John
To: Adams, Thomas Boylston



My dear son
Stony Field July 11. 1801

I received yours of the 4th with double pleasure occasioned, by the Encouragement you give me to hope that I shall See you Soon at this chosen spot.
There are indeed in this Country, all the Characters and humours that you describe, and there will be such for many years to come, which will keep alive the extravagant Spirit of democracy longer than it would live of itself. Exaggerations of federalism will occasion exaggerations of Equality Levellism, modern Phylosophy and Moblocracy. Hyperfederalists will afford nourishment and Countenance to Hyperrepublicans. Parrallells will not always run upon all fours. How is it Lord Coke expresses it, non quatuor pedibus currunt or some such Phrase. Neither Caesar, Cromwell nor Monk, can bear a Parrallell with Bonaparte. No, nor Alexander. Bonaparte is hitherto Sui generis. He may hereafter fall into mere resemblances of all three. But Prophecies are all idle and vain. The French Revolution resembles accurately nothing which We read of. And Bonaparte differs from all the Conquerors we know of. Insurrections, Revolutions and changes of Dynasties happened in all the ancient Empires, among the Egyptians, the Persians the Indians: but we have no histories of any of the details of them. Time alone can reveal to us the March and Conclusion of the Changs in France.
I have read through Hauterives, State of France at the End of the 8th Year, and have a great Opinion of the Talents of the Writer. He is a Frenchman: and wishes France to have more Power, than Europe can safely allow her. But there is matter to excite deep reflection and wide Speculation. The Review of it will be a treasure.
Every thing I read, only Serves to confirm me in the opinion of the absolute Necessity of our keeping aloof from all European Powers and Influences; and that a Navy is the only Arm by which it can be accomplished. Mr. Jefferson has lately Said some very strong Things, in which I feel myself irresistably inclined to agree with him. “He wished to see the Naval Force of the United States adequate to the purpose of presenting a Line of Demarcation on the Ocean to any Naval Power of Europe, and saying Thus far shallt thou come and no farther” and that in twenty years time it might be and ought to be created.”—This he said to Governor Winthrop Sargent who related it to me. I mention my authority that you may know it: but I would not have you repeat my authors Name without necessity. The only misfortune of it is that Mr Jeffersons sayings are never well digested, often extravagant, and never consistently pursued. He has not a clear head—and never pursues any question through. His Ambition and his cunning are the only Steady qualities in him. His Imagination and Ambition are too strong for his Reason.
I have heard a report of a Letter from Mr. Jefferson lately to Mr. Samuel Adams, which is a Masterpiece. I dare not repeat the Contents as I heard them.... Another Letter from Governor McKean too to Mr. Samuel Adams is talk’d of.—By these Things it should seem that there is much cordial Correspondence and confidential Communication, among the Party. All Communication, at least all Confidence, is lost among the Opposite Party. I suppose however there is Secret Communication enough between the Juntos of Ultrafederalists, to render the Revival of that the proper federal Party totally impracticable and that forever, and I hope it never will be revived without a more common and a more liberal Principle; a more general and more determinate Object, and without Views of a purer Morality, and a less Selfish Policy, and without a President, indeed, who shall not be Snubbed by Pickering Hamilton no nor Washington—
I need not invoke your discretion, I take it for granted.
affectionately yours,
            J. A.